Citation Nr: 1226080	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected vascular headaches or service-connected abdominal hysterectomy. 

2.  Entitlement to service connection for gastritis, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected cervical spine disability (distinct from service-connected left upper extremity radiculopathy). 

4.  Entitlement to an initial disability evaluation for service-connected cervical spine disability in excess of 10 percent prior to November 20, 2007, and in excess of 20 percent since November 20, 2007.  

5.  Entitlement to an initial compensable disability evaluation for service-connected vascular headaches prior to November 20, 2007, and in excess of 10 percent since November 20, 2007.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to October 1975 and from December 1979 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which inter alia, granted service connection and assigned initial ratings for the cervical spine and headache disabilities, effective from November 18, 2005 and denied the claims of service connection for depression and gastritis.  

The Veteran testified before the undersigned Veterans Law Judge in January 2010, as well as before a decision review officer in October 2007.  Both transcripts of the hearings are of record.     

The Veteran has been diagnosed with major depressive disorder, borderline personality disorder, affective mood disorder, dysthymic disorder, and schizo-affective disorder.  Given the nature of the evidence, the Board has characterized the issues as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected cervical spine disability (see November 2007 VA examination report).  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

In a January 2008 rating decision, the RO increased the rating for the service-connected cervical spine disability from 10 percent to 20 percent disabling, and increased the rating for the service-connected vascular headache disability from noncompensable to 10 percent, each effective from November 20, 2007.  In accordance with AB v. Brown, 6 Vet. App. 35 (1993), the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal.  

The Board remanded the Veteran's appeal in August 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested during service or within one year of separation and is not shown to be causally or etiologically related to service or any disability incurred therein.  

2.  Affording the Veteran the benefit of the doubt, the Veteran's gastritis is causally related to service. 

3.  A left shoulder disability was not manifested during service and is not shown to be causally or etiologically related to service or any disability incurred therein.

4.  Prior to November 20, 2007, the Veteran's the cervical spine disability is primarily manifested by subjective pain and forward flexion to 40 degrees.  There is no evidence of limitation of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, limitation of the combined range of motion of the cervical spine not greater than 170 degrees, nor is there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  While intervertebral disc syndrome is shown, there is no evidence of incapacitating episodes.    

5.  From November 20, 2007 to June 15, 2009, the Veteran's cervical spine disability is primarily manifested by limitation of forward flexion to no more than 40 degrees but no less than 20 degrees and subjective pain.  There is no evidence of limitation of forward flexion of the cervical spine to 15 degrees or less, nor is there any evidence of ankylosis.  While intervertebral disc syndrome is shown, there is no evidence of incapacitating episodes.    

6.  Since June 16, 2009, the Veteran's cervical spine disability is primarily manifested by limitation of forward flexion to 15 degrees and subjective pain.  There is no evidence of ankylosis.  While intervertebral disc syndrome is shown, there is no evidence of incapacitating episodes.    

7.  There is no additional neurological impairment associated with the service-connected cervical spine disability that warrants a separate disability rating during the entire appeals period.  

8.  Prior to November 20, 2007, the Veteran's headache disorder is manifested by less frequent attacks; the headaches were not quantified and she reported that they decreased significantly during the April 2006 VA examination.  This is no evidence of prostrating attacks averaging one in two months over the last several months.    

9.  Since November 20, 2007, the Veteran's headache disorder is manifested by very frequent and prostrating headaches occurring approximately three to four days per week, lasting from eight to twelve hours per day.  The prolonged attacks are productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for gastritis have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for service connection for a left shoulder disability, to include as secondary to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

4.  The criteria for an initial disability evaluation greater than 10 percent for service-connected cervical spine disability prior to November 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011).

5.  The criteria for an initial disability evaluation greater than 20 percent for service-connected cervical spine disability from November 20, 2007 to June 15, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011).

6.  The criteria for an initial disability evaluation of 30 percent, but no higher, for service-connected cervical spine disability from June 16, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011).

7.  The criteria for an initial compensable disability evaluation for service-connected vascular headaches prior to November 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).

8.  The criteria for an initial 50 percent disability evaluation for service-connected vascular headaches from November 20, 2007, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103a, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim of entitlement to service connection for gastritis, given the fully favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  

Regarding the claim for entitlement to service connection for an acquired psychiatric disorder and for entitlement to service connection for a left shoulder disability, notice was provided in letters dated in January 2006, March 2006 and August 2010 as well as a November 2011 supplemental statement of the case (SSOC).  VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  Although the appellant received inadequate notice regarding the pre-October 10, 2006 regulation, the record reflects that the purpose of the notice was not frustrated.  Notice was provided in the August 2010 letter and in the November 2011 SSOC.  

With respect to the evaluations assigned for the cervical spine and headache disabilities, the appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for the disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claims, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the appellant, whereas VA has obtained service treatment records, obtained VA outpatient treatment records, obtained private treatment records, 1obtained Social Security Administration (SSA) records, provided the appellant examinations for the service-connected cervical and vascular headache disabilities, provided the appellant an opportunity to testify before the Board and a decision review officer, and assisted the appellant in obtaining evidence.  

Pursuant to the Board remand, the Veteran was scheduled for VA examinations in connection with her claims October 2010; however, she failed to appear for the examinations.  She did not provide good cause for missing the appointments, nor did she request to be rescheduled.  In this regard, the "duty to assist is not always a one-way street" and the appellant is obligated to cooperate in the development of her pending claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will adjudicate the claims on appeal based upon the evidence of record.  38 C.F.R. § 3.655.  

Finally, the record demonstrates that the appellant was sent a letter from the RO dated in August 2010 explaining that she should submit medical evidence showing a connection between her current depression (acquired psychiatric disorder) and service and/or between her current depression as secondary to her service-connected vascular headache or abdominal hysterectomy disabilities.  Likewise, the letter explained that she should submit medical evidence showing a connection between her current left shoulder disability and service and/or between her current left shoulder disability as secondary to her service-connected cervical spine disability.  Moreover, she was informed to submit evidence showing that her service-connected cervical spine and vascular headache disabilities have increased in severity.  The Veteran was provided the necessary authorization and consent forms; however, she never responded, nor did she submit the requested evidence.  Pursuant to the August 2010 Board remand, the RO obtained the Veteran's SSA records, as well as her VA outpatient treatment records pertaining to treatment for depression since October 2008.  As the Veteran did not identify any additional pertinent records in response to the aforementioned letter, the Board finds that the RO has fulfilled the duty to assist the appellant.  38 C.F.R. § 3.159(b).  

Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Additionally, service connection for certain diseases, including psychoses, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Acquired Psychiatric Disorder

The Veteran contends that her current psychiatric disorder had its onset during her second period of active service in December 1981, or in the alternative, is due to her service-connected vascular headache or abdominal hysterectomy disabilities. 

The Veteran does not contend that her psychiatric condition began during her first period of service.  Service treatment records from that period, including the November 1974 induction physical examination report and the October 1975 separation physical examination report, were negative for complaints, treatment or a diagnosis of a psychiatric condition, to include depression.

Service treatment records from the Veteran's second period of service, including the October 1979 induction physical examination report and the August 1982 separation physical examination report, were negative for complaints, treatment or a diagnosis of a psychiatric condition, to include depression.  

Post-service VA outpatient treatment records dated from February 1985 through August 2010 demonstrate a reported history of depression and multiple psychiatric diagnoses, including, major depressive disorder, dysthymic disorder, and borderline personality disorder.  Records dated in February 1985 note the Veteran reported a long history of depression, as well as a notation by the treating physician that states the Veteran is "[Very angry at husband for leaving her ?]".  Records dated in March 1985 show that the Veteran was hospitalized for her psychiatric condition and note that she reported a history of psychiatric symptoms since 1981.  

Post-service private treatment records dated from July 1996 through January 2003 indicate diagnoses of bipolar disorder, depression, and schizo-affective disorder.  

SSA records include a disability determination which notes a primary diagnosis of affective mood disorder.  

In a January 2010 hearing before the Board, the Veteran testified that her depression began during service in 1982.  She stated that she was not diagnosed in service, but began taking prescription medication to treat her condition while in service.  She asserted that she was clinically diagnosed with depression in April 1984, but had symptoms of the condition since the onset in service and continued to be symptomatic to the present.  Finally, she indicated that her depression may be related to her service-connected vascular headache or abdominal hysterectomy disabilities.  She explained that subsequent to the hysterectomy, she thought she would not be able to have children, which created trust issues between her and her husband.  See January 2010 hearing transcript.  

Pursuant to the August 2010 Board remand, the Veteran was scheduled for a VA examination in October 2010, in order to determine the etiology of the acquired psychiatric disorder.  However, as discussed above, the Veteran failed to appear for the examination.  Accordingly, the Board must base its decision on the evidence currently of record.  38 C.F.R. § 3.655.  

The preponderance of the evidence is against the claim for service connection.  The Veteran has current diagnoses of major depressive disorder, borderline personality disorder, affective mood disorder, dysthymic disorder, and schizo-affective disorder; however, service treatment records were negative for complaints, treatment, or a diagnosis of a psychiatric disorder, to include depression.  The first post-service medical evidence of a psychiatric condition, namely, borderline personality disorder was not until February 1985, more than two years after separation from service.  Therefore, there is no evidence showing a chronic condition in service, nor is there evidence of any psychiatric disability within one year following separation from service.  Moreover, as above, the Veteran failed to appear for her scheduled examination, and there is no medical evidence of record addressing the etiology of the Veteran's current psychiatric diagnoses.  

To the extent that the Veteran has linked her current psychiatric condition to service, her assertion is in marked contrast with the August 1982 Report of Medical History (separation examination for second period of service) at which time she denied all such disorders, to include depression.  Any contention of continuous symptoms since service, therefore, would not be credible because it would conflict with the earlier statement from the time of separation from service.  

Moreover, regarding the Veteran's claim of service connection as directly related to her service and as secondary to the service-connected vascular headache or hysterectomy disabilities, the Veteran is not competent to provide a medical opinion based solely upon medical causation, as opposed to observed continuity-of-symptomatology, absent a showing of medical training, credentials, or expertise.  38 C.F.R. § 3.159(a)(2).  The Veteran's lay opinion accordingly has no probative value.  

In light of the aforementioned, the Board concludes that service connection for an acquired psychiatric disorder, to include as secondary to the service-connected vascular headache or hysterectomy disabilities must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastritis

The Veteran contends that her current gastritis condition had its onset during her second period of active service, and in the alternative, is due to a service-connected disability as a result of the multiple anti-inflammatory prescriptions that are necessary to treat her conditions.  See January 2010 hearing transcript.  The Veteran further contends that she has continued to have abdominal pain since service.  Id.    

The Veteran does not contend that her gastritis condition began during her first period of service; however, the Board notes that the service treatment records, including the November 1974 induction physical examination report and the October 1975 separation physical examination report were negative for complaints, treatment or a diagnosis of a gastritis condition.  

Regarding the Veteran's second period of active service, the October 1979 induction physical examination report was negative for complaints, treatment or a diagnosis of a gastritis condition.  Service treatment records include a diagnosis of gastritis in November 1980 and February 1981.  The August 1982 separation physical examination report includes the Veteran's complaints of epigastric discomfort.  The examiner noted an abnormal abdomen on examination, and indicated that it was difficult to assess due to the tightness of the Veteran's abdominal muscle.  There was no specific diagnosis noted.    

Post-service VA outpatient treatment records dated in November 1986 demonstrate the Veteran sought treatment for abdominal pain on several occasions.  At the time, the Veteran reported a four year history of abdominal pain, and diagnoses of gastritis were noted.  

VA outpatient and private treatment records dated in 1992 demonstrate multiple diagnoses of gastritis and complaints of abdominal pain.  

A November 1994 SSA record shows the Veteran was diagnosed with chronic abdominal pain.  

May 1993 and July 1996 private treatment records indicate diagnoses of explosive/chronic gastritis and note the Veteran's history of recurrent abdominal pain.  A July 1996 VA outpatient treatment record shows the Veteran sought treatment for severe abdominal pain.   
  
VA outpatient treatment records dated from January 1999 through September 1999, show the Veteran sought treatment (at times in the Emergency Room) for abdominal pain.  

Private treatment records dated in June 2001 through July 2003 show the Veteran sought treatment for abdominal pain.  Diagnoses of gastritis and abdominal pain were noted.  

VA outpatient treatment records dated in September 2002 through March 2009 show the Veteran sought treatment for abdominal pain.  

Pursuant to the August 2010 Board remand, the Veteran was scheduled for a VA examination in October 2010, in order to determine the etiology of her gastritis condition.  However, as discussed above, the Veteran failed to appear for the examination nor did she request to be rescheduled.  Accordingly, the Board must base its decision on the evidence currently of record.  38 C.F.R. § 3.655.  

Although there is no medical nexus opinion of record, continuity of symptomatology may serve as a basis to establish the service connection claim.  See Savage, 10 Vet. App. 488, 496 (1997).  

Upon review of the evidence of record, the Board finds the Veteran's account of abdominal pain symptomatology, to include onset during service and continuity since separation, to be competent and credible.  Her account as to these matters has been consistent and the medical evidence of record supports her account.  Service treatment records document treatment for abdominal pain symptomatology and note diagnoses of gastritis in connection with such symptoms.  Finally, the August 1982 separation physical examination report includes the Veteran's complaints of epigastric discomfort, as well as the examiner's finding of an abnormal abdomen.  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Abdominal pain and gastritis were noted in service.  Abdominal discomfort and an abnormal abdomen examination was documented upon separation from service.  Next, there is postservice medical evidence of continuous complaints of abdominal pain and diagnoses of gastritis, similar to those complaints and diagnoses noted in service.  A November 1986 VA treatment record includes the Veteran's report of a four year history of abdominal pain.  Four years prior to the November 1986 treatment would place those complaints to service.  Finally, the Board finds the Veteran's account of continuity of symptomatology since separation to be competent and credible, as the record demonstrates a consistent account of postservice symptomatology that is consistent with the medical evidence of record.  Thus, there is sufficient lay evidence of a nexus between the Veteran's gastritis and her postservice abdominal pain symptomatology.  

Resolving all reasonable doubt in the Veteran's favor, service connection for gastritis is warranted.  38 C.F.R. § 3.303(b).  

Left Shoulder

The Veteran contends that she currently suffers from a left shoulder condition (separate from her service-connected left upper extremity radiculopathy), as related to service due to a torn rotator cuff, and in the alternative, as related to her service-connected cervical spine disability.  The Veteran further contends that she has continued to have left shoulder pain since service.  See January 2010 hearing transcript.      

The Veteran does not contend that her left shoulder condition began during her first period of service; however, the Board notes that the service treatment records, including the November 1974 induction physical examination report and the October 1975 separation physical examination report were negative for complaints, treatment or a diagnosis of a left shoulder condition.  

Regarding the Veteran's second period of active service, the October 1979 induction physical examination report was negative for complaints, treatment or a diagnosis of a left shoulder condition.  Service treatment records include an October 1980 record which notes the Veteran injured her left shoulder in a motor vehicle accident; there was no evidence of a fracture.  The assessment was a spasm.  In a November 1980 record, the Veteran complained of left shoulder pain; the assessment was a stress related muscle strain.  A February 1981 record notes left shoulder pain due to the use of ski poles over the weekend.  An April 1981 record notes an assessment of left shoulder acute tendonitis.  A June 1981 record indicates an assessment of a left shoulder trapezius spasm.  A November 1981 record notes chronic left shoulder pain and cortisone injection treatment for the pain.  A subsequent November 1981 record notes a left shoulder muscle spasm.  A December 1981 record notes the Veteran sought treatment for dull radiating pain and tightness of her left shoulder associated with neck pain.  The August 1982 separation physical examination report was negative for complaints, treatment, or a diagnosis of a left shoulder condition.   

A post-service VA outpatient treatment record dated in November 1986 notes the Veteran reported a history of shoulder blade pain.  There was no diagnosis noted.   

A February 1999 VA outpatient treatment record notes the Veteran complained of left shoulder pain associated with cervical pain.  

An April 1999 VA outpatient treatment record notes the Veteran sought treatment for left shoulder pain associated with neck pain.  At the time, she reported that she experienced left shoulder pain for the past 11 years.  A subsequent April 1999 record demonstrates complaints of neck pain radiating down to the left shoulder.  

In April 2006, the Veteran underwent a VA examination for her cervical spine condition; however, an examination of her shoulders was performed.  At the time, she reported that she was diagnosed with neck pain which radiated into her left shoulder during her active service.  She indicated that she experienced tingling into her left index finger and thumb while in service.  She stated that she currently experienced a constant tingling in her left arm near her elbow. 

On examination, there was no evidence of tenderness, swelling, or erythema of her left shoulder.  There was no evidence of crepitus on passive range of motion testing.  Forward flexion of the left shoulder was from 0 to 180 degrees; abduction was from 0 to 50 degrees; external rotation was from 0 to 90 degrees; and internal rotation was from 0 to 80 degrees.  The Veteran did not complain of pain with active movement, nor did she complain of pain, weakness, fatigue, or lack of endurance with repetitive movement.  The examiner noted that that the Veteran's history was negative for left shoulder pain and there was no evidence of functional impairment of the left shoulder.    

An April 2006 private treatment record demonstrates the Veteran demonstrated full range of motion of all major joints of her left upper extremity.  

July 2008 and September 2008 private treatment records demonstrate diagnoses of left shoulder impingement syndrome.  

Pursuant to the August 2010 Board remand, the Veteran was scheduled for a VA examination in October 2010, in order to determine the etiology of her left shoulder condition.  However, as discussed above, the Veteran failed to appear for the examination nor did she request to be rescheduled.  Accordingly, the Board must base its decision on the evidence currently of record.  38 C.F.R. § 3.655. 

The preponderance of the evidence is against the claim for service connection.  The Veteran has a current diagnosis of left shoulder impingement syndrome.  Her service treatment records during her second period of active service demonstrate treatment for left shoulder pain, to include radiating pain associated with neck pain, as well as diagnoses of a left shoulder muscle strain, spasm, and acute tendonitis; however, she separated from service without a complaint or a diagnosis of a left shoulder condition.  Left shoulder pain was noted in November 1986 (more than four years post-separation from service), and the first post-service medical evidence of a left shoulder disorder, namely, left shoulder impingement syndrome was not until July 2008, more than twenty five years after separation from service.  Therefore, there is no evidence showing a chronic condition service, as the Veteran separated from service without a complaint or diagnosis of a left shoulder condition and she did not seek treatment for her left shoulder until more than four years after separation from service.  

Moreover, as above, the Veteran failed to appear for her scheduled examination, and there is no medical evidence of record addressing the etiology of the Veteran's current left shoulder diagnosis.  Such examination would have provided the Board with the necessary information to decide this claim.  During the course of the appeal, service connection was granted for left upper extremity radiculopathy, as secondary to the service-connected cervical spine condition.  See July 2009 rating decision.  The Board remanded the claim to obtain a medical opinion on the question of whether the Veteran had a left shoulder condition, distinct from now service-connected left upper extremity radiculopathy.  Without a medical opinion, it is not possible for the Board to distinguish which symptoms are related to the Veteran's service-connected left upper extremity radiculopathy or her current claim of left shoulder disability.

To the extent that the Veteran has linked her current left shoulder condition to service, her assertion is in marked contrast with the August 1982 Report of Medical History (separation examination for second period of service) at which time she denied all such disorders.  Any contention of continuous symptoms since service, therefore, would not be credible because it would conflict with the earlier statement from the time of separation from service.  

Moreover, regarding the Veteran's claim of service connection as directly related to her service and as secondary to the service-connected cervical spine disability, the Veteran is not competent to provide a medical opinion based solely upon medical causation, as opposed to observed continuity-of-symptomatology, absent a showing of medical training, credentials, or expertise.  38 C.F.R. § 3.159(a)(2).  The Veteran's lay opinion accordingly has no probative value.  

In light of the aforementioned, the Board concludes that service connection for a left shoulder disability, to include as secondary to the service-connected cervical spine disability must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating 

The Veteran maintains that she is entitled to higher initial disability evaluations for her cervical spine and vascular headache disabilities.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, the appeal stems from initial ratings, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Cervical Spine

In the May 2006 rating action on appeal, the RO granted service connection for cervical spine, status post C5-6 discectomy and assigned an initial 10 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, effective from November 18, 2005, the date of claim.  In granting service connection, the RO noted the Veteran's in-service acute cervical spasm that occurred subsequent to a motor vehicle accident, as well as x-rays that show nerve encroachment at C5-6.  In a January 2008 rating decision, the RO increased the disability rating to 20 percent, effective November 20, 2007, under 38 C.F.R. § 4.71a, DC 5242.  

In the July 2009 rating decision, the RO granted service connection and assigned a 30 percent disability rating for left upper extremity radiculopathy associated with the Veteran's service-connected cervical spine disability effective June 16, 2009.  The Veteran has not disagreed with that determination; therefore, the issue is not before the Board.

The Veteran's cervical spine disability is currently rated under 38 C.F.R. § 4.71a, DC 5242, the diagnostic code for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).   

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent evaluation is appropriate for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether increased ratings are warranted prior to and since November 20, 2007, the pertinent evidence of record has been reviewed and a discussion of such evidence follows.  

The Veteran underwent a nerve electromyogram study (EMG) in April 2006.  At the time, the Veteran reported that she experienced recurrent intermittent neck discomfort and arm and hand numbness since her in-service discectomy.  Upon testing, there was no evidence of active C5-T1 radiculopathy bilaterally; no evidence of ulnar sensory or motor neuropathy bilaterally; no evidence of carpal tunnel bilaterally; and no evidence of large fiber sensorimotor polyneuropathy.

The Veteran underwent a VA examination in April 2006.  At the time, the Veteran reported that she underwent a discectomy during service at C5-6.  She indicated that subsequent to service, she was involved in a motor vehicle accident in 1990 and sustained a whiplash injury.  She reported that she continued to experience pain which is treated with injections.  She stated that she had neck pain associated with constant tingling in her right upper extremity.  She denied the use of an assistive device for her cervical spine.  She reported that her neck pain did not affect her occupation, as she was not employed.  She stated that she avoided lifting heavy objects that would cause neck discomfort.

On examination, range of motion of the Veteran's cervical spine demonstrated forward flexion to 40 degrees; extension to 40 degrees; right lateral bending to 40 degrees; left lateral bending to 35 degrees; right rotation to 75 degrees; and left rotation to 60 degrees.  There were no trigger points noted.  The Veteran complained of neck pain with repetitive left-side rotation.  X-rays demonstrate moderate C5-6 disc space narrowing.  

The diagnosis was status post C5-6 discectomy with evidence of functional impairment and history of a whiplash injury.  The examiner further noted the aforementioned April 2006 EMG findings and indicated that it demonstrates that there was no evidence of active C5-T1 radiculopathy bilaterally; no evidence of ulnar sensory or motor neuropathy bilaterally; no evidence of carpal tunnel bilaterally; and no evidence of large fiber sensorimotor polyneuropathy.

A December 2006 private MRI record indicates a finding of no appreciable interval change in the cervical spine since the previous study, with redemonstration of a 4 mm midline C4-5 disc protrusion, and moderately severe left C5-6 foraminal stenosis resulting left C6 nerve impingement.  

Private treatment records dated in December 2006 through February 2007 show the Veteran complained of bilateral upper arm pain and tingling associated with her cervical spine disability.  Motor examinations demonstrate normal upper extremities.  Sensory examinations were normal to light touch.  Range of motion examinations show she had full range of motion of her upper extremities, bilaterally.  

Private treatment records dated in March 2007 demonstrate the Veteran underwent cervical fusion at C5-6.  The post-operative diagnosis was degenerative disc disease at C5-6.  

Private treatment records dated in May 2007 demonstrate the Veteran sought treatment for her cervical pain.  A record shows that the Veteran underwent a CT myelogram of her cervical spine that resulted in an impression of decreased prominence of the central disc protrusion at C4-5 as compared to the prior MRI.  

The Veteran underwent a VA examination in November 2007.  At the time, the Veteran reported that she experienced a constant burning and sharp neck pain on an 8/10 level.  She reported that she took several pain medications to treat her condition.  She stated that she underwent cervical fusion in March 2007, however, continued to experience pain at C3-C6.  She reported that she experienced tingling down both arms to her fingers, along with numbness and weakness, especially down her right arm and hand.  She stated that her disability markedly decreased her ability to work or partake in recreational activities and eliminated any exercise regimen.    Regarding the cervical fusion in March 2007, the Veteran reported that the duration of her incapacitation was approximately two months preoperative, and two months postoperative.  
  
On examination, range of motion of the Veteran's cervical spine demonstrated forward flexion to 20 degrees; extension to 30 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left rotation to 60 degrees; and right rotation to 60 degrees.  The Veteran's range of motion was noted to be markedly limited and, in all parameters, produced apparent pain.  On repetition, there was pain, however, no change in range of motion due to pain, fatigue, weakness, lack of indurance, or incoordination.  There was no evidence of spasm or weakness.  On neurological examination, there was no significant alternation to the sensorium.  The Veteran's posture and gait were limited due to recent surgery she had on her foot.  The curvature of the spine was normal and symmetrical in appearance and in rhythm of spinal motion.  Diagnoses included degenerative disc disease of the cervical spine, status post laminectomy and cervical fusion, and diffuse upper extremity neuropathy of minimal to mild degree secondary to degenerative disc disease of the cervical spine.   

Private treatment records dated from January 2008 through July 2008 show the Veteran sought treatment for cervical pain, to include epidural injections.  At the time, she complained of bilateral upper extremity radicular symptoms associated with her cervical spine disability; however, motor, sensory and range of motion examinations were normal.      

Private treatment records dated in May 2008 demonstrate the Veteran underwent bone grafting at C5-6.  The post-operative diagnosis was pseudoarthrosis at C5-6.  

Private treatment records dated in July 2008 indicate the Veteran was doing well two months post anterior cervical discectomy and fusion.  X-rays of her neck demonstrate interval healing of the graft.  

The Veteran underwent a VA examination in March 2009.  At the time, the Veteran reported that she continued to experience pain subsequent to her May 2008 cervical surgery.  She indicated that she experienced difficulty in movement of her cervical spine which had significantly affected her ability to drive.   She reported that she experienced radicular symptoms in both hands and fingers.  She stated that she experienced constant flare-ups with increased movement of her cervical spine, to include significant difficulty walking.  She reported that the during the past 12 months, she was more or less incapacitated due to cervical pain.  She further reported that she last worked as a secretary in 1990.  

On examination, the Veteran generally moved in a stiff fashion and held her head and neck in a stiff position.  On range of motion testing of the cervical spine (characterized by the examiner as marked and painful), the Veteran demonstrated forward flexion to 40 degrees; extension to 20 degrees; left lateral flexion to 10 degrees; right lateral flexion to 15 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 20 degrees.  The examiner noted "very significant, painful, limitation of neck motion without clear cut evidence of muscle spasm."  On neurological examination, sensation to light touch appeared to be intact throughout the upper extremities.  There was subjective weakness of grip strength of the right hand on motor power testing.  Objectively, any attempt at repetitive movement was limited by pain.  There was no additional incapacity associated.  X-rays of the cervical spine show fusion at C5-6 level with anterior plate and screw fixation and significant degenerative diskogenic arthritic changes below the C6-7 level.  

The diagnoses included status post multiple anterior discectomy surgeries with interbody fusion and internal hardware fixation at the C5-6 level with bilateral cervical radiculopathy, and degenerative diskogenic arthritic changes at C6-7.  The examiner explained that the Veteran had very significant painful limitation of motion of the neck.  The examiner stated that the disability was severe as there was functional impairment associated with any activity involving movement of the cervical spine, especially rotary type side to side movements while driving or performing flexion and extension movements in association with any attempt at work overhead.  The examiner further explained that weakness, fatigability, and lack of endurance were all definitely secondary factors of her impairment.  

A June 2009 VA outpatient treatment record demonstrates the Veteran sought treatment for neck pain and reported a history of intermittent numbness of her bilateral arms.  

The Veteran underwent another VA examination in June 2009.  At the time, the Veteran reported that her May 2008 surgery did not help her symptomatology.  She reported that she currently experienced severe neck pain that was constant.

On examination, range of motion of the cervical spine included forward flexion to 15 degrees; extension to 15 degrees; left lateral flexion to 15 degrees; right lateral flexion to 15 degrees; and left lateral rotation to 15 degrees; and right lateral rotation to 15 degrees.  The diagnosis was probable left sixth cervical radiculopathy with multiple surgeries to the cervical spine.   

In January 2010, the Veteran testified before the Board that she would be undergoing another cervical spine surgery later that same week due to increased severity in her disability to include pain.  She also explained that she was restricted in her mobility due to pain.  She asserted that she was currently very limited in her ability to drive and had to rely on her son or someone else.  She further stated that she took several medications for her cervical condition.  

July 2010 VA outpatient treatment records show the Veteran sought treatment for her cervical condition and explained that her neck problems continued.  She indicated that she underwent surgery in January 2010 and explained that she may need further neck surgery.  

Pursuant to the August 2010 Board remand, the Veteran was scheduled for a VA examination in October 2010, in order to determine the current severity of her cervical spine disability.  However, as discussed above, the Veteran failed to appear for the examination nor did she request to be rescheduled.  Accordingly, the Board must base its conclusions on the evidence currently of record.  See Wood, 1 Vet. App. 190, 193 (1991).

Prior to November 20, 2007

The preponderance of the evidence is against an initial rating in excess of 10 percent prior to November 20, 2007, DC 5242.  The April 2006 VA examination did not note any muscle spasms, guarding, abnormal gait, or abnormal spinal contour.  Further, on range of motion testing during that examination, forward flexion of the cervical spine was not shown to be less than 30 degrees; indeed, it was to 40 degrees, and the combined range of motion of her cervical spine was 290 degrees.  Thus, the Veteran has not met the schedular requirements for an initial 20 percent disability evaluation prior to November 20, 2007 under DC 5242.  

Although the Veteran complained of pain, the Board considered the effects of pain and finds that the effects are contemplated by the 10 percent rating in effect for the period under consideration.  38 C.F.R. §§ 4.40, 4.59; DeLuca, supra.  The April 2006 VA examination noted the Veteran's subjective complaints of pain during repetitive left-sided rotation; however, there was no notation of any additional loss of motion after repetitive motion testing and no objective evidence of further dysfunction in the form of atrophy, fatigability, endurance, incoordination, or pain level.

Since November 20, 2007 

The Veteran's cervical spine condition has been rated as 20 percent disabling since November 20, 2007.  Given the evidence of record, the Board finds that an initial 30 percent disability evaluation is warranted from June 16, 2009, the date of the VA examination.  At that time, forward flexion of the cervical spine was shown to be 15 degrees or less; examination revealed forward flexion from 0 to 15 degrees.  

The Veteran does not warrant an initial rating in excess of 20 percent for the period from November 20, 2007 to June 15, 2009.  Even with consideration of DeLuca, an increase is not warranted based on limitation of motion as forward flexion was not shown to be less than 15 degrees.  It was reported as to 20 degrees during the November 2007 examination, and repetitive motion did not decrease her range of motion.  Likewise, during the March 2009 examination, forward flexion was to 40 degrees.  The Board acknowledges that the March 2009 VA examiner stated that the Veteran objectively demonstrated pain and functional impairment on repetitive movement; however, the examiner did not quantify such pain.  Neither examination report noted ankylosis of the cervical spine.  

The Veteran does not warrant assignment of an initial 40 percent rating since June 16, 2009 under DC 5242, as there was no evidence of any ankylosis to include unfavorable ankylosis of the entire cervical spine.  

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca.  Although the Veteran has shown pain on range of motion, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected cervical spine disability are, however, already contemplated by the 30 percent rating assigned for the period since June 16, 2009.  In this regard, as the Veteran's forward flexion was already limited to 15 degrees or less, and ankylosis was not shown, a higher rating from June 16, 2009 is not warranted on the basis of functional loss.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

Intervertebral Disc Syndrome Based on Incapacitating Episodes

The Veteran has been diagnosed with degenerative disc disease, thus, the Board has 
considered the claim under the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, for any period during the course of the appeal.  However, such consideration does not result in an increased evaluation for any period during the course of the appeal.  During the November 2007 VA examination, the Veteran reported that the duration of her incapacitation related to her cervical spine fusion in March 2007 was approximately two months preoperative, and two months postoperative.  Similarly, during the March 2009 VA examination, the Veteran reported that the during the past 12 months, she was more or less incapacitated due to cervical pain.  

Significantly, the Board notes that there is no evidence of record demonstrating the Veteran had any incapacitating episodes that required bed rest prescribed by a physician in the past 12 months due to her cervical spine disability; therefore, the Veteran does not warrant an initial 20 or an initial 40 percent disability evaluation (based on the aforementioned time periods) under DC 5243.    

Neurological Symptoms

The Board has also considered whether a separate evaluation is warranted for neurological symptoms (other than the service-connected left upper extremity radiculopathy disability, which will not be discussed) associated with the Veteran's service-connected cervical spine disability for any period during the course of the appeal.  

With respect to neurological symptoms, during the April 2006 VA examination, the Veteran reported neck pain associated with constant tingling in her right upper extremity.  Similarly, at the time of the April 2006 EMG study, the Veteran reported that she experienced recurrent intermittent neck discomfort and arm and hand numbness since her in-service discectomy.  Similarly, during private outpatient treatment from December 2006 through February 2007, the Veteran complained of right upper extremity pain and tingling.  Likewise, during both the November 2007 and March 2009 VA examinations, she reported that she experienced tingling down her right arm to her fingers.  Finally, during private outpatient treatment from January 2008 through July 2008, she complained of right upper extremity radicular symptoms.  In this regard, the Board notes that she is competent to report the symptoms she experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, despite her neurological complaints, the weight of the evidence does not warrant assignment of a separate rating.  The April 2006 EMG study demonstrates that there was no objective evidence of active C5-T1 radiculopathy or ulnar sensory or motor neuropathy of the upper extremities bilaterally.  Private treatment records dated from December 2006 through February 2007 show normal motor, sensory, and range of motion examinations of the right upper extremity.  The November 2007 VA examination report shows that on neurological examination, there were no significant alterations to the sensorium.  Although that examination resulted in a diagnosis of diffuse upper extremity neuropathy secondary to degenerative disc disease of the cervical spine, the examiner did not specify which upper extremity.  The Board remanded the claim in August 2010 for an examination which would clarify findings such as this; however, the Veteran did not appear, as discussed above.  Left upper extremity radiculopathy, was subsequently diagnosed during the June 2009 VA examination, and service connection and a separate evaluation have been assigned.  See July 2009 rating decision.  Private treatment records dated from January 2008 through July 2008 show normal motor, sensory, and range of motion examinations of the right upper extremity.  Finally, the March 2009 VA examination report shows that on examination, the Veteran's sensation to touch appeared to be intact throughout her upper extremities, and only subjective weakness of grip strength of the right hand was noted.    

As such, the absence of documented neurological disability is found to be more probative than the Veteran's reported complaints.  Therefore, the Board finds there is no basis to award a separate disability rating for a neurological impairment associated with the Veteran's service-connected cervical spine disability.  

Vascular Headaches

In the May 2006 rating action on appeal, the RO granted service connection for vascular headaches and assigned an initial noncompensable disability evaluation under 38 C.F.R. § 4.124a, DC 8199-8100, effective from November 18, 2005, the date of claim.  In granting service connection, the RO noted the Veteran's service treatment records which demonstrate repeated complaints of headaches diagnosed as vascular or migraine headaches in 1981 through 1982.  In a January 2008 rating decision, the RO increased the disability rating to 10 percent, effective November 20, 2007, under 38 C.F.R. § 4.124a, DC 8199-8100.  

At the outset, the Board notes the Veteran has indicated that her headache condition is related to her service-connected cervical spine disability.  A June 2009 VA examination report demonstrates a diagnosis of a mixed headache disorder, both cervicogenic and migraine.  The Veteran's headache and cervical spine disabilities are separately evaluated and rated.  However, because the effects of the two types of headaches which comprise the diagnosis of mixed headache disorder are not distinguishable, the Board will attribute the effects of the Veteran's headaches to her service-connected vascular headache disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Significantly, the Veteran's headache symptoms have not been considered when evaluating the service-connected cervical spine, as that would constitute impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2011).  Thus, the Veteran's headache symptoms are appropriately contemplated under and separately rated pursuant to 38 C.F.R. § 4.124a, DC 8100.

The Veteran's headache disability is currently rated pursuant to 38 C.F.R. § 4.124a DC 8100, the diagnostic code for migraine headaches.  Under DC 8100, a 10 percent disability evaluation is warranted for characteristic prostrating attacks, averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness."

In determining whether increased ratings are warranted prior to and since November 20, 2007, the pertinent evidence of record has been reviewed and a discussion of such evidence follows.  

The Veteran underwent a VA examination in April 2006.  At the time, she reported that her migraine headaches had decreased significantly secondary to treatment with Depakote.  She further reported that she currently experienced headaches that were not migraine in nature, however, more related to her chronic neck pain.  She stated that she took medication for her headache condition as needed.  She indicated that her headaches did not usually interfere with her activities.  Following examination, the examiner diagnosed vascular headaches with good response to Depakote that did not affect the Veteran's occupation.  

VA outpatient treatment records dated from August 2007 through September 2007 show the Veteran sought treatment for her headache condition.  Her medication was continued and it was noted that she had good control in the setting of her polypharmacy and depression.  

At the time of a November 2007 VA examination, the Veteran reported that she experienced severe headaches that occurred three to four times per week and usually lasted from eight to twelve hours, with a level of pain of 8/10.  She indicated that the headaches were accompanied by right-sided weakness, extensive fatigue and exhaustion, as well as the inability to do physical activities while the headaches were present.  She reported that the precipitating factor was largely muscle tension in her neck.  She stated that her symptoms were alleviated by pain medication and rest.  Following examination, the examiner diagnosed migraine headaches with a moderate degree of functional impairment.  
  
A February 2008 VA outpatient treatment record shows the Veteran sought treatment for a headache.  

In a March 2009 VA outpatient treatment record, the Veteran reported that she experienced continued headaches which had worsened and was now using a different medication for break-through pain.   

The Veteran was afforded a VA examination in June 2009, at which time she reported that she experienced significant constant headaches located in the back of her neck.  She stated that the headaches were associated with photophobia, as well as sound sensitivity, however, not as much with nausea and vomiting.  She indicated that she currently took several medications to treat her condition, to include Fiorinal and a Lidoderm patch.  Following examination, the examiner diagnosed mixed headache disorder, both cervicogenic and migraine.  The examiner explained that as per the Veteran's assertion, the headaches "lay her up about four days a week where she is down for the day." 

During the January 2010 hearing before the Board, the Veteran testified that she continued to experience debilitating migraine headaches two to three times per week.  See January 2010 hearing transcript. 

Pursuant to the August 2010 Board remand, the Veteran was scheduled for a VA examination in October 2010, in order to determine the current severity of her vascular headache disability.  However, as discussed above, the Veteran failed to appear for the examination nor did she request to be rescheduled.  Accordingly, the Board must base its conclusions on the evidence currently of record.  See Wood, 1 Vet. App. 190, 193 (1991); 38 C.F.R. § 3.655.

Prior to November 20, 2007

Given the evidence of record, the Board finds the preponderance of the evidence is against an initial compensable disability evaluation prior to November 20, 2007, for the Veteran's service-connected vascular headache disability under DC 8100, as the medical and lay evidence does not demonstrate the Veteran experienced migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.

During the April 2006 VA examination, the Veteran stated that she experienced headaches and took medication for her condition.  She explained that her migraine headaches had decreased significantly secondary to treatment and did not usually interfere with her activities.  The examiner diagnosed vascular headaches that did not affect the Veteran's occupation.  There is no indication from the Veteran's statements or the examiner's conclusion that the Veteran had been experiencing any prostrating attacks.  Thus, criteria for an initial 10 percent disability evaluation prior to November 20, 2007 under DC 8100 have not been met.    

Since November 20, 2007

For the period since November 20, 2007, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent disability evaluation under DC 8100.  

Assignment of a 50 percent evaluation contemplates migraine headaches attacks that are very frequent, completely prostrating, prolonged and productive of severe economic inadaptability.  The November 2007 VA examination included the Veteran's report that she experienced severe headaches that occurred three to four times per week, usually lasted from eight to twelve hours, with a level of pain of 8/10.  She further reported the headaches are accompanied by right-sided weakness, extensive fatigue and exhaustion, as well as the inability to do physical activities while the headaches were present.  The examiner diagnosed migraine headaches and characterized the functional impairment as moderate.  The June 2009 VA examination included the Veteran's report of constant and significant headaches.  The examiner diagnosed mixed headache disorder and explained that as per the Veteran's assertion, the headaches "lay her up about four days a week where she is down for the day."  These examination reports show the Veteran experiences weekly migraine headaches attacks that are completely prostrating.  

While the aforementioned examinations and treatment records do not address the Veteran's employment situation, the claims file demonstrates that the Veteran has not worked since 1990.  In this regard, given the Veteran's functional impairment during her weekly migraine headaches, and the June 2009 VA examiner's explanation that such a headache would lay the Veteran up for the day, the Board finds that the evidence tends to show that her headache disorder impedes her ability to work and complete daily activities.  In contrast, a 30 percent rating contemplates prostrating attacks occurring on an average of once a month.  Since November 20, 2007, the Veteran's headache disorder is more severe than that contemplated by the noncompensable evaluation and the disability picture more closely approximates that contemplated by a 50 percent rating.  Therefore, assignment of an initial 50 percent rating since November 20, 2007 is warranted.

Extraschedular Consideration

During the November 2007 and March 2009 VA examinations, the Veteran reported that she has not worked since 1990.  Specifically, the November 2007 examination report shows that the Veteran stated that her cervical condition markedly decreased her ability to work or participate in recreational activities.  Moreover, the March 2009 VA examination shows that the Veteran stated that her cervical condition significantly affected her ability to drive, as she had difficulty with the required turning of her head and neck from side-to-side.  As such, the Board must adjudicate the issue of whether referral for an extraschedular ratings is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected cervical spine or vascular headache disabilities.  The competent medical evidence of record shows that her cervical spine disability is primarily manifested by pain and limitation of motion.  The applicable diagnostic codes used to rate the Veteran's cervical spine disability provide for ratings based on limitation of motion.  See for example Diagnostic Code 5242.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

The evidence also shows that her headache disability is manifested by prostrating attacks of varying frequency (dependent upon the above discussed time periods).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected headache disability.  The rating criteria address the frequency of the attacks and the economic inadaptability.  

The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for extraschedular ratings is unnecessary at this time. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection gastritis is granted.

Entitlement to service connection for a left shoulder disability is denied.  

Entitlement to an initial disability evaluation for service-connected cervical spine disability in excess of 10 percent prior to November 20, 2007, is denied.     

Entitlement to an initial disability evaluation for service-connected cervical spine disability in excess of 20 percent from November 20, 2007 to June 15, 2009, is denied.   

An initial disability evaluation of 30 percent for service-connected cervical spine disability since June 16, 2009 is granted, subject to governing criteria applicable to the payment of monetary benefits.
 
Entitlement to an initial compensable disability evaluation for service-connected vascular headaches prior to November 20, 2007 is denied. 

An initial disability evaluation of 50 percent since November 20, 2007, is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

During the November 2007 and March 2009 VA examinations the Veteran reported that she has not worked since 1990.  The November 2007 examination report included the Veteran's report that her cervical spine condition markedly decreased her ability to work or participate in recreational activities.  The reports of the aforementioned VA examinations did not include an explanation as to the Veteran's unemployment.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU.

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on her ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294 (1994).  On remand, the Veteran should be provided appropriate notice regarding the TDIU claim and she should be afforded a VA examination.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran appropriate notice explaining, in terms compliant with 38 C.F.R. § 3.159(b), the need for additional evidence regarding the TDIU claim.

2.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (status post total abdominal hysterectomy and bilateral salpingo-oophorectomy; left upper extremity radiculopathy; cervical spine; vascular headaches; and gastritis), either singly or taken together, render her unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completion of the above development, the Veteran's claim of entitlement to TDIU should be adjudicated.  If the determination is unfavorable, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


